DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 30, 2021 and November 11, 2021 are acknowledged.  Claims 6, 8, 9, and 11-13 are pending in the application.  Claims 1-5, 7, and 10 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  
For claim 8 at line 4, it is suggested to insert “to” after “additive” and before “the” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 6 recites “Lactobacillus diolivorans SBS-0006 strain (NITE BP-02208), Lactobacillus diolivorans SBS-0007 strain (NITE BP-02209), and Lactobacillus diolivorans SBS-0009 (NITE BP-02210)” at lines 3-5.  It is unclear whether the “NITE BP-02208”, “NITE BP-02209”, and “NITE BP-02210” inside the parentheses are additional limitations, or if they are the same as SBS-0006, SBS-0007, and SBS-0009 strains, respectively.  Therefore, the scope of the claim is indefinite.
Claim 9 has a similar issue as claim 6.  Claim 9 recites “fermented TMR (total mixed ration)” at line 6.  It is unclear whether the “total mixed ration” inside the parentheses is an additional limitation, or if it is the same as the fermented TMR.  Therefore, the scope of the claim is indefinite.
Claim 13 has a similar issue as claim 6.  Claim 13 recites “Pichia fermentans (Pf) and Issatchenkia orientalis (Ck)” at lines 2-3.  It is unclear whether the “Pf” an “Ck” inside the parentheses are additional limitations, or if they are the same as Pichia fermentans and Issatchenkia orientalis, respectively.  Therefore, the scope of the claim is indefinite.
Claim 13 also recites “manifests anti-yeast/yeast inhibition action” at line 2.  It is unclear what exactly is encompassed by this limitation.  More specifically, it is uncertain if the limitation requires a combination of anti-yeast action AND yeast inhibition action, OR if the limitation requires anti-yeast action OR yeast inhibition.  Therefore, the scope of the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. WO 2007103032 (hereinafter “Kung”) in view of Rozmierska et al. PL 217724 (hereinafter “Rozmierska”) (refer to the corresponding machine translation, which is published in English) and Zortea BR 8806455 (hereinafter “Zortea”) (refer to the corresponding machine translation, which is published in English).
With respect to claim 6, Kung teaches silage (Abstract).
Regarding the limitation of silage containing a lactic acid bacterium Lactobacillus diolivorans selected from the group consisting of the Lactobacillus diolivorans SBS-0006 strain (NITE BP- 02208), Lactobacillus diolivorans SBS-0007 strain (NITE BP-02209), and Lactobacillus diolivorans SBS-0009 (NITE BP-02210) at a total cell count of 103 to 107 per 1 gram of a silage material constituting the silage as recited in claim 6, Kung teaches adding at least about 1 x 105 cfu/g Lactobacillus diolivorans to the silage (P4, L9-11; P7, L7-10; and P7, L25-P8, L13).  The quantity of Lactobacillus diolivorans taught in Kung overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Kung does not expressly disclose the Lactobacillus diolivorans is selected from the group consisting of Lactobacillus diolivorans SBS-0006 strain (NITE BP-02208), Lactobacillus diolivorans SBS-0007 strain (NITE BP-02209), and Lactobacillus diolivorans SBS-0009 strain (NITE BP-02210).
Rozmierska teaches obtaining new strains of lactic acid bacteria, such as Lactobacillus diolivorans, endogenously present in various fermented products and isolating the new strains (P2, L45-47 and 64-65).  The isolated strains were introduced into silages (P2, L75-P3, L91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Rozmierska, to select any Lactobacillus diolivorans strains, including the presently claimed strains, isolated from fermented products such as silage in the product of Kung based in its suitability for its intended purpose with the expectation of successfully improving the stability of silage.  One of ordinary skill in the art would have been motivated to do so because Kung and Rozmierska similarly teach improving the stability of silage by treatment with Lactobacillus diolivorans (Kung: P3, L13-32; and P4, L3-5), Rozmierska teaches undesirable microorganisms, such as yeast, may be present in the ensiling process which promotes the growth of putrefying bacteria and appropriately selecting autochthonous bacteria with the ability to quickly control the environment in the silage and synthesize compounds with antimicrobial properties (P1, L29-P2, L47; and P2, L64-65), Kung teaches treatment with lactic acid bacteria to prevent spoilage by inhibiting the growth of various spoilage organisms (e.g., yeast) and preserve the high nutritional value of the silage (Abstract; P1, L30; P2, L9-10 and 13-18; P3, L1-8; and P7, L1-2), a variety of Lactobacillus diolivorans compositions can be used (P4, L13-14), and isolating Lactobacillus diolivorans from silage (P3, L13-16 and 29-32), and it is reasonable to assert that the silage of Kung includes the claimed Lactobacillus diolivorans strains since the instant specification indicates the claimed Lactobacillus diolivorans strains were separated from silage (paragraphs [0015] and [0022]) and Kung teaches Lactobacillus diolivorans may be isolated from silage (P3, L13-16 and 29-32).  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of silage contained in an environment filled with gas in a sealed silo or wrapping roll as recited in claim 6, Kung teaches storing the silage material in a silo (silage clamp is closed) (P1, L15-16; P2, L7-8 and 13-16; and P7, L24-P8, L13).
However, modified Kung does not expressly teach that the silo is filled with gas.
Zortea teaches providing a sealed silo with inert gas (Description, paragraph [0003]; claims, L15-27 and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Zortea, to incorporate an inert gas in the silo of Kung based in its suitability for its intended purpose with the expectation of successfully improving the stability of the silage.  One of ordinary skill in the art would have been motivated to do so because Kung and Zortea similarly teach silos, Zortea teaches the inert gas treatment eliminates germs and fungi (claims, L28-29 and 42-43), and Kung teaches improving silage treatment and particularly improving aerobic stability of silage with methods to inhibit the growth of various spoilage microorganisms (e.g., bacteria, molds, and fungi) (P1, L30; P2,L 13-18; P4, L3-4; and P7, L1-2).  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 8 and regarding the limitation of a method for preparing the silage of claim 6, Kung teaches a method for treating silage (Abstract; and P1, L10-11).  Additionally, modified Kung is relied upon for the teaching of the silage of claim 6 and has been addressed above.
Regarding the limitation of providing an additive which contains the lactic acid bacterium Lactobacillus diolivorans as recited in claim 8, Kung teaches providing microbial additive comprising Lactobacillus diolivorans (P7, L24-P8, L3).
Regarding the limitation of adding the additive the silage material contained in the silo or roll, followed by sealing the silo or wrapping the roll wherein the silo or roll has the environment filled with the gas as recited in claim 8, modified Kung teaches this limitation since Kung teaches adding Lactobacillus diolivorans to the silage in a silo and storing the material (silage clamp is closed) (P1, L15-16; P4, L9-11; P6, L19-21; P7, L7-10; and P7, L24-P8, L13) and Zortea teaches providing a sealed silo with inert gas (Description, paragraph [0003]; claims, L15-27 and 39).

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. WO 2007103032 (hereinafter “Kung”) in view of Rozmierska et al. PL 217724 (hereinafter “Rozmierska”) (refer to the corresponding machine translation, which is published in English) and Zortea BR 8806455 (hereinafter “Zortea”) (refer to the corresponding machine translation, which is published in English) as applied to claim 6 above, and in further view of Kitamura et al. EP 2727994 (hereinafter “Kitamura”).
With respect to claim 9, modified Kung is relied upon for the teaching of the silage of claim 6 and has been addressed above.
Regarding the limitation of wherein the silage material is selected from the group consisting of the claimed materials as recited in claim 9, Kung does not expressly disclose the specifically claimed silage material.
Kitamura teaches a microbial additive containing lactic acid bacterium (Abstract).  The microbial additive may be used for preparing a variety of silage and fermented feed products such as clover, timothy grass, orchardgrass, reed canarygrass, quackgrass, tall fescue, meadow fescue, festulolium, Kentucky bluegrass, redtop, Guineagrass, Rhodesgrass, napiergrass, Sudangrass, Japanese millet, feed rice, brewer's grain,Tofu (soybean curd) residue, tea residue, Shochu (Japanese sprits) residue, whisky residue, beet pulp, bagasse, coffee residue, juice residue, kale residue, starch residue, rice straw, straw, and sub-standard vegetables, and fermented TMR (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Kitamura, to select the claimed silage material in the silage of modified Kung based in its suitability for its intended purpose with the expectation of successfully preparing a functional silage product.  One of ordinary skill in the art would have been motivated to do so because Kung and Kitamura similarly teach treating silage material with lactic acid bacteria, Kung teaches a variety of silages may be used  (P6, L24-28), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 11, modified Kung is relied upon for the teaching of the silage of claim 6 and has been addressed above.
Regarding the limitation of wherein the silo or roll is selected from the group consisting of a bunker silo, stack silo, trench silo, tower silo, underground silo, block silo, cup silo, and flexible container bag as recited in claim 11, Kung does not expressly disclose the specifically claimed silos.
Kitamura teaches examples of silos include a bunker silo, stack silo, trench silo, tower silo, underground silo, block silo, cup silo, and flexible container bag (paragraph [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any silo, including the silos of Kitamura, in the product of modified Kung with the expectation of successfully preparing a functional silage.  One of ordinary skill in the art would have been motivated to do so because Kung and Kitamura similarly teach treating silage material in silos with lactic acid bacteria, Kung is not limited to any specific silo (P1, L15-16),  the claimed silos were well known in the art before the effective filing date of the claimed invention as evidenced by Kitamura, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

With respect to claim 12, modified Kung is relied upon for the teaching of the silage of claim 6 and has been addressed above.
Regarding the limitation of wherein the lactic acid bacterium is in concentration solution form in which the bacteria cells are concentrated, or in freeze-dried form as recited in claim 12, Kung does not expressly disclose this limitation.
Kitamura teaches the lactic acid bacterium product may be added to silage or a fermented feed as a concentrate of culture solution or lyophilized (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any form of the Lactobacillus diolivorans bacteria, including concentrated or freeze-dried form, in the product of modified Kung with the expectation of successfully preparing a functional silage.  One of ordinary skill in the art would have been motivated to do so because Kung and Kitamura similarly teach treating silage material with lactic acid bacteria, Kung is not limited to any specific forms of the Lactobacillus diolivorans and teaches a variety of Lactobacillus diolivorans can be used (P4, L13-14), the claimed forms were well known in the art before the effective filing date of the claimed invention as evidenced by Kitamura, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. WO 2007103032 (hereinafter “Kung”) in view of Rozmierska et al. PL 217724 (hereinafter “Rozmierska”) (refer to the corresponding machine translation, which is published in English) and Zortea BR 8806455 (hereinafter “Zortea”) (refer to the corresponding machine translation, which is published in English) as applied to claim 6 above, and in further view of Benfeldt et al. WO 2013174792 (hereinafter “Benfeldt”) and Middelhoven, “Identification of Yeasts Present in Sour Fermented Foods and Fodders” (hereinafter “Middelhoven”).
With respect to claim 12, modified Kung is relied upon for the teaching of the silage of claim 6 and has been addressed above.
Regarding the limitation of wherein the lactic acid bacterium Lactobacillus diolivorans manifests anti-yeast/yeast inhibition action against both Pichia fermentans (Pf) and Issatchenkia orientalis (Ck) as recited in claim 12, modified Kung does not expressly disclose this limitation.
Benfeldt teaches Lactobacillus strains, such as Lactobacillus diolivorans, can be used to develop antifungal cultures for protection of feed products, such as e.g. silage, and the fungi contaminant may be Candida spp. and Candida lambica (Abstract; P1, L3-8; P6, L16-21; P8, L15-24; P9, L6-26; and P10, L9-11).
Middelhoven teaches many yeast species, including Issatchenkia orientalis (synonym: Candida krusei) and Pichia fermentans (synonym: Candida lambica), inhabit fermented foods and fodders and are found in various silages (P209, Introduction 2nd paragraph-P210, top and P11, Table 1 #21 and #27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Benfeldt and Middelhoven, to select any Lactobacillus diolivorans strains, including strains that manifest anti-yeast/yeast inhibition action against both Pichia fermentans and Issatchenkia orientalis, in the product of modified Kung with the expectation of successfully improving the stability of silage.  One of ordinary skill in the art would have been motivated to do so because Kung and Benfeldt similarly teach improving the stability of silage by treatment with Lactobacillus diolivorans (Kung: P3, L13-32; and P4, L3-5), Middelhoven teaches some yeasts are mild pathogens, others are very harmful when present in silage because of their rapid degradation of lactic and acetic acids under aerobic conditions, which results in loss of nutritive value, and Issatchenkia orientalis is a main causative agent of aerobic spoilage of maize silage (P209, Introduction 2nd paragraph), Benfeldt teaches lactic acid bacteria as an alternative type additive to improve the shelf-life of animal feed (P1, L17-19) as well as Lactobacillus strains, such as Lactobacillus diolivorans, can be used to develop antifungal cultures for protection of feed products, such as e.g. silage (P1, L3-8; P6, L16-21; P9, L6-26; and P10, L9-11), and Kung teaches treatment with Lactobacillus diolivorans to prevent spoilage by inhibiting the growth of various spoilage organisms (e.g., yeast and fungi) and preserve the high nutritional value of the silage (Abstract; P1, L30; P2, L9-10 and 13-18; P3, L1-8; and P7, L1-2 and 7-9) and a variety of Lactobacillus diolivorans compositions can be used (P4, L13-14).  There would have been a reasonable expectation of success with said modification.  

Response to Arguments
Applicant’s arguments filed November 11, 2021 have been fully considered.
Applicant’s arguments have been fully considered, but they are unpersuasive (P4-P7).
Applicant argues the specification states:  the test [i.e., the tertiary screening] results using the examples shown below revealed that Lactobacillus diolivorans with anti-yeast action can be screened using a text yeast of Pf (Pichia fermentans) or Ck (Issatchenkia orientalis).  This tertiary screening is particularly indicative of inhibition of secondary fermentation of silage, and it was not known in the art.  Rozmierska is absolutely silent as to such screening.  Upon reading Rozmierska, a person of ordinary skill in the art would not have arrived at the claimed lactic acid bacterium with a reasonable expectation of success in silage.
Examiner disagrees.  One of ordinary skill in the art, given the teachings of Benfeldt and Middelhoven, would have selected any Lactobacillus diolivorans strains, including strains that manifest anti-yeast/yeast inhibition action against both Pichia fermentans and Issatchenkia orientalis, in the product of modified Kung with the expectation of successfully improving the stability of silage.  
Kung recognizes the aerobic spoilage process of silage is closely related to heating in the clamp on exposure to the ingress of air.  Subsequent examination of such silages showed high concentration of thermophilic gram-positive bacteria, including bacilli, yeasts, and molds.  This apparently demonstrates the onset of a secondary fermentation.  In this fermentation stage, yeast and molds predominate.  It appears that, in order to prevent spoilage, the three main categories of organisms that need to be killed or suppressed are spore-forming bacteria, yeasts, and fungi.  The composition comprising Lactobacillus diolivorans can be used to inhibit the growth of various spoilage organisms (e.g., bacteria, molds, and fungi)  (P2, L24-P3, L4; P6, L19-21; and P7, L1-9).  Additionally, Rozmierska teaches undesirable microorganisms, such as yeast, may be present in the ensiling process which promotes the growth of putrefying bacteria and appropriately selecting autochthonous bacteria with the ability to quickly control the environment in the silage and synthesize compounds with antimicrobial properties (P1, L29-P2, L47; and P2, L64-65).  Also, Middelhoven teaches many yeast species, including Issatchenkia orientalis (synonym: Candida krusei) and Pichia fermentans (synonym: Candida lambica), inhabit fermented foods and fodders and are found in various silages (P209, Introduction 2nd paragraph-P210, top and P11, Table 1 #21 and #27).  Some yeasts are mild pathogens, others are very harmful when present in silage because of their rapid degradation of lactic and acetic acids under aerobic conditions, which results in loss of nutritive value, and Issatchenkia orientalis is a main causative agent of aerobic spoilage of maize silage (P209, Introduction 2nd paragraph).  Further, Benfeldt teaches lactic acid bacteria as an alternative type additive to improve the shelf-life of animal feed (P1, L17-19).  The Lactobacillus strains, such as Lactobacillus diolivorans, can be used to develop antifungal cultures for protection of feed products, such as e.g. silage, and the fungi contaminant may be Candida spp. and Candida lambica (Abstract; P1, L3-8; P6, L16-21; P8, L15-24; P9, L6-26; and P10, L9-11).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793